Citation Nr: 0717198	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of cholecystectomy with gastritis and gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to September 1990.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The veteran's residuals of cholecystectomy with gastritis and 
GERD are manifested by no more than severe symptoms; symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's residuals of cholecystectomy with gastritis and 
GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.113, 4.114, Diagnostic Codes (Codes) 7318, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2004 letter from the RO advised the veteran of the 
evidence would be pertinent to his claim, and of his and VA's 
responsibilities in developing such evidence, and to submit 
evidence of increased disability in his possession.  A March 
2005 statement of the case (SOC) explained the basis for the 
continuation of the 30 percent and why a still higher rating 
was not warranted, and also outlined governing legal 
criteria.  A January 2006 supplemental SOC readjudicated the 
matter.  An April 2006 letter provided notice regarding 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has had full 
opportunity to participate in VA's adjudicatory/appeal 
process, and is not prejudiced by any notice deficiency 
(including in timing) that may have occurred earlier.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2004 and 
November 2005.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

B.		Factual Background

Service connection for cholecystectomy with gastritis and 
GERD, rated 30 percent, was granted by a March 1991 rating 
decision.  

VA treatment records from May to July 2004 show ongoing 
treatment for GERD.  In June 2004, the veteran submitted a 
claim for an increase.  He stated that his prescribed 
medications did not control the symptoms.  He indicated that 
he was hospitalized due to breathing problems related to his 
service-connected hiatal hernia.

Private records from Providence Alaska medical center dated 
in June 2004 show that the veteran was seen and treated for 
shortness of breath.  He reported that over the past several 
weeks he had several episodes of GERD with burning pain in 
his throat.  Physical examination revealed a slight barking 
cough, obesity, and slight upper airway stridor; however, 
there was no respiratory distress.  Croup was diagnosed.

On August 2004 VA examination, the veteran reported nightly 
reflux with choking, cough, and difficulty catching his 
breath.  He reported that he had been treated with PPI and H2 
blockers without good result.  He denied melena or 
hematemesis, and there was no history of anemia.  The 
examiner noted that on a VA visit in July 2004, the veteran's 
weight was 268.8 lbs. and that his current weight was 264 
lbs.  It was noted that the last complete blood count (CBC), 
in June 2004, was normal with normal hemoglobin and 
hematocrit.  The examiner stated that the veteran's medical 
records showed that hiatal hernia and GERD were well 
established and under treatment.  The diagnoses were severe 
GERD/hiatal hernia in poor control; morbid obesity 
aggravating the GERD/hiatal hernia, and remote history of 
cholecystectomy, healed without residual.

VA treatment records from January to December 2005, include 
several reports showing the veteran's weight fluctuating 
between 268 and 278 pounds.  An April 2005 record notes a 
normal CBC. 

A March 2005 emergency room report from Providence Alaska 
medical center notes the veteran's complaints of feeling 
quite ill for the past two to three days.  He reported 
chills, cough, congestion, nausea, vomiting, and body aches.  
He also complained of mild lower abdominal pain.  Physical 
examination revealed that he was moderately overweight.  His 
abdomen was soft, obese and nontender.  CBC revealed a 
hematocrit of 49.7% (normal range for males).  Urinalysis 
revealed red blood cells.  During the hospital course, he 
exhibited a persistent cough, which was treated with an 
albuterol inhaler and lortab elixir.  The diagnoses were 
upper respiratory infection; presumed viral syndrome; and 
hematuria of unclear cause.

On April 2005 hepatitis consult, it was noted that complete 
blood count was within normal limits.

At an October 2005 RO informal conference, the veteran 
indicated he would submit additional evidence.  He also was 
to submit a statement from his supervisor documenting time 
lost from work due to his hiatal hernia.  October 2005 
letters submitted by the veteran from two co-workers, his 
daughter and wife contend that they have witnessed him having 
nausea, vomiting, choking and abdominal pains.

On November 2005 VA examination, the veteran stated that 
reflux acid caused chest and throat spasms and pain.  He 
stated that his nocturnal symptoms included choking and 
aspiration and repeated bouts of coughing and difficulty 
breathing.  He denied hematemesis, melena, or hematochezia 
and there was no noted history of anemia.  The veteran stated 
that he had been advised to loose weight and elevate the head 
of the bed and avoid foods which aggravated his symptoms.  He 
indicated that he had lost about twenty pounds.  Physical 
examination revealed he weighed 268 pounds.  The impression 
was severe GERD.

December 2005 upper GI endoscopy revealed LA grade B reflux 
esophagitis; hiatus hernia; normal stomach; and normal 
examined duodenum.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without  
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Ratings 
under diagnostic codes 7301 to 7329, inclusive, and 7345 to 
7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The veteran's residuals of cholecystectomy with gastritis and 
GERD are now rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Code 7346, (for hiatal 
hernia).

It is noteworthy that as the disability as issue includes 
residuals of cholecystectomy, it may be rated under Code 7318 
(for removal of gall bladder).  However, the maximum rating 
under that code is 30 percent.  See 38 C.F.R. § 4.114.  As a 
rating under Code 7318 may not be combined with a rating 
under Code 7346 (See 38 C.F.R. § 4.114), rating under Code 
7318 would be of no benefit to the veteran.

There is no specific diagnostic code for rating GERD.  It is 
rated under diagnostic code 7346 (by analogy to hiatal hernia 
as the affected functions are closely analogous).  See 
38 C.F.R. § 4.20.  The Rating Schedule authorizes a 60 
percent rating for a hiatal hernia when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with [emphasis added] moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for a hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  38 C.F.R. § 4.114, Code 7346.

The record reflects that the veteran's hiatal hernia has been 
symptomatic for years, however not to the level that would 
warrant a rating in excess of 30 percent.  Notably, there is 
no competent (medical) evidence that the disability is 
manifested by pain, vomiting, material weight loss or anemia 
and he has denied hematemesis and melena.  Each VA 
examination found the veteran to be morbidly obese; his 
weight has fluctuated from 264 to 278 lbs.  Consequently, 
material weight loss is not shown.  Laboratory studies have 
shown that complete blood count [which would be abnormal if 
there was anemia] has consistently been normal. (See August 
2004 VA examination report and April 2005 VA treatment 
record.)  While the veteran has submitted several lay 
statements attesting that he was observed having abdominal 
pain and vomiting, symptom combinations productive of severe 
impairment of health are not shown.  

In short, there is no medical evidence in the record that 
suggests that the residuals of cholecystectomy with gastritis 
and hiatal hernia are manifested by symptoms warranting a 
rating in excess of 30 percent.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.



ORDER

A rating in excess of 30 percent for residuals of 
cholecystectomy with gastritis and GERD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


